Citation Nr: 0528711	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  00-18 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for dysthymic disorder.

2.  Entitlement to a disability rating greater than 10 
percent for residuals, shell fragment wound, left leg.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for peripheral 
neuropathy, secondary to service connected diabetes mellitus.

5.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Louis A. de Mier-Le Blanc, 
Esq. 
ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  January 2000 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
September 2004, the veteran requested an RO hearing.  He 
withdrew the hearing request in November 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  See 38 
U.S.C.A. § 5103A (West 2002). This assistance specifically 
includes obtaining all relevant Social Security 
Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002).  The importance of obtaining these records is 
clear.  See Waddell v. Brown, 5 Vet. App. 454 (1993); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

A Social Security Administrative decision dated in August 
2003 shows that the veteran was awarded Social Security 
disability benefits effective December 31, 1998, at least in 
part based on disability from various psychotic disorders.  
However, the medical records underlying that award are not on 
file.  Specifically, a November 2001 examination report from 
Dr. "L.C.R.R." showing a diagnosis of dysthymic disorder 
and tinnitus, a November 2001 examination report from 
Dr. T.H.G. showing a diagnosis of peripheral neuropathy, and 
the statements of Dr. L.S. regarding the veteran's vocational 
abilities are not of record.  The duty to assist the veteran 
includes obtaining these records.  Voerth v. West, 13 Vet. 
App. 117 (1999) (as part of the Secretary's obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the SSA and to give that evidence 
appropriate consideration and weight);  Hayes v. Brown, 9 
Vet. App. 67 (1996).  Therefore, this case must be remanded 
to the RO so that it may request these records.  This process 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining all relevant records, 
private or public, adequately identified by the claimant with 
proper authorization for their receipt.  38 U.S.C.A. § 
5103A(b)(1) (West 2002).  The veteran has alleged that he was 
treated by Dr. R.M.V. for neuropathy and diabetes in Bayamon, 
Puerto Rico, from 1997 to the present, and by Dr. A.C.G. in 
Hato Rey, Puerto Rico, from 1998 to the present.  He 
submitted a signed authorization form for these records in 
April 2002 and the RO requested these records in 
correspondence also dated in April 2002.  However, there is 
no indication in the claims folder that both Dr. R.M.V. or 
Dr. A.C.G. ever responded to this request and no indication 
that any follow-up request(s) were ever made. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and obtain all 
medical records used in determining the 
claimant's entitlement to Social Security 
benefits in August 2003, as well as 
copies of any administrative decisions, 
examination reports, hearing transcripts, 
etc.  Once obtained, all documents must 
be permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  The RO should request from the 
veteran and his representative all 
medical records from Dr. R.M.V. from 1997 
to the present, and by Dr. A.C.G. from 
1998 to the present.  The claimant should 
either submit the records himself or 
provide the necessary authorization to 
the RO (it would expedite the case 
greatly if the veteran were to obtain 
these records himself).  Once obtained, 
the RO should request these records 
again.  All documents regarding this 
request must be permanently associated 
with the claims folder.  If the records 
are unobtainable, a negative reply must 
be noted in writing and associated with 
the claims folder.

3.  The RO should then review the 
record and ensure that all the above 
actions are completed.  When the RO is 
satisfied that the record is complete 
the claim should be readjudicated.  If 
the claim is still denied the RO must 
furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN C. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


